IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CENTRAL PENN CAPITAL                       : No. 471 MAL 2020
MANAGEMENT, LLC,                           :
                                           :
                   Respondent              : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
CARL ALPHONSO THOMAS,                      :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of February, 2021, the Petition for Allowance of Appeal

is DENIED.